Upon consideration of the application filed by Petitioner on the 18th of December 2017 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Mitchell County:
"Denied by order of the Court in conference, this the 19th of December 2017."
The following order has been entered on the motion filed on the 18th of December 2017 by Petitioner for Avernment of Jurisdiction:
"Motion Dismissed by order of the Court in conference, this the 19th of December 2017."